COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman


UNITED PARCEL SERVICE, INC. AND
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0308-09-4                                         PER CURIAM
                                                                    JUNE 23, 2009
GEORGE CONSTANTINE GIATAS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Patricia C. Arrighi; Wendy E. Warren; PennStuart, on brief), for
                 appellants.

                 (M. Thomas McWeeny; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellee.


       United Parcel Service, Inc. and Liberty Mutual Fire Insurance Company (hereinafter

referred to as employer) appeal a decision of the Workers’ Compensation Commission finding

that George C. Giatas (claimant) proved additional temporary total disability from February 26,

2007 through May 11, 2008. Employer assigns error to the finding that the medical reports of

Dr. Michael C. Trahos causally related claimant’s current disability to his compensable injury.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Giatas v. United Parcel Service, Inc., VWC File No. 215-73-45 (Jan. 14, 2009). We dispense

with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                          Affirmed.




                                          -2-